internal_revenue_service number release date index number ------------------------------ -------------------------------------------- ------------------------------------------ ------------------------ ------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc fip br4 plr-128319-06 date date ------- ------------- ---------------------------------------------- ----------------------------------------------------------------------- legend legend reciprocal ------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------- attorney-in-fact aif state year year year year year dear ------------------- this letter responds to your date letter supplemented by your date letter requesting the commissioner’s consent to a revocation of reciprocal’s election to be taxed in accordance with sec_835 of the internal_revenue_code formerly section a effective for the tax_year ending date ------- ------- ------- ------- plr-128319-06 facts reciprocal represents that it is a reciprocal inter-insurance exchange subject_to tax under sec_831 reciprocal was organized in year under state’s mutual benefit law and is presently regulated as an insurance_company in nine states effective for year reciprocal made an election under section a now sec_835 to be subject_to the limitation provided in section b now sec_835 pursuant to its election reciprocal has been subject_to the provisions of sec_835 and its predecessor former section for all years from year to the present reciprocal represents that since attorney-in-facts’s aif’s formation in year aif has managed reciprocal’s insurance_business in consideration for its services reciprocal pays aif a fee based on a percentage of reciprocal’s earned premiums and reimburses aif for costs incurred on reciprocal’s behalf pursuant to its sec_835 election reciprocal has in effect been taxed on a combined basis with aif since year reciprocal requests our consent to revoke its sec_835 election because it no longer enjoys an economic benefit from the election reciprocal explains that the tax_benefit it received from the election eroded due to changes in the law such as the repeal of the protection against loss accounts pal but that it retained a tax_benefit by keeping the election in place while it was operating at a loss because it could avail itself of the refundable_credit reciprocal explains however that once it became profitable in year this last remaining tax_benefit was eliminated at that point reciprocal was no longer able to claim the refundable_credit for taxes paid_by the aif instead reciprocal has used the credit to offset the taxes aif paid on the aif’s income attributable to reciprocal which reciprocal has been including in its income pursuant to the election thus since year the sec_835 election has provided no tax_benefit to reciprocal as illustrated by reciprocal in year the tax reciprocal reported on its tax_return would have been the same regardless of whether the election was in place or not in further support of its request for a revocation of its sec_835 election reciprocal explains that despite the fact it does not receive an economic benefit from the election it incurs compliance costs to produce the annual informational tax filings required by sec_1_826-3 law plr-128319-06 reciprocal underwriters and inter-insurers reciprocals conduct insurance_business differently than ordinary mutual insurance_companies in that their insurance_business is conducted by two separate entities an ordinary mutual_insurance_company receives all of the premium income from insurance pays losses and manages the company’s insurance activities a reciprocal pays its insurance losses but an attorney- in-fact performs all or most of the insurance functions such as writing policies collecting premiums settling claims keeping records etc and pays the related expenses for a portion of the premium income of the reciprocal in congress enacted section which was redesignated as sec_835 by the tax_reform_act_of_1986 to tax mutual companies including reciprocals on both their investment and underwriting_income however in recognition of their unique form of operation with an attorney-in-fact section a allowed a reciprocal to elect to in effect combine certain income of its attorney-in-fact with its own underwriting_income in addition former section allowed mutual companies including reciprocals to defer recognition of some of their income by allocating it to a bookkeeping pal account this was done to provide mutual companies a source of capital to enable them to compete with stock companies in the event of a catastrophic loss amounts set_aside in the pal account that were not used to pay losses were generally excluded from taxation for five years and included in taxable_income in the sixth year electing reciprocals benefited more from the existence of the pal accounts than non-electing reciprocals because by including the aif’s income in their own electing reciprocals were able to set_aside a greater amount in their pal accounts pal accounts however were repealed by the tax_reform_act_of_1986 for taxable years beginning after date under sec_835 an electing reciprocal increases its taxable_income by the income of the attorney-in-fact that is attributable to its business with the reciprocal sec_1_826-1 the electing reciprocal then receives a credit for the taxes paid_by the attorney-in-fact with respect to the income attributed to the reciprocal to avoid double_taxation of the income sec_835 in addition the electing reciprocal deducts amounts it paid to or that were incurred by the attorney-in-fact the reciprocal’s deductions are limited though to the deductions by the attorney-in-fact that are allocable to the income received by the attorney-in-fact from the reciprocal sec_835 electing reciprocals must comply with the annual tax information reporting requirements set forth in sec_1_826-1 s rep no pincite 1962_3_cb_707 tax_reform_act_of_1986 pub_l_no sec_1024 date id plr-128319-06 a sec_835 election is effective for the taxable_year for which it is made and all succeeding taxable years and may not be revoked without the consent of the secretary sec_1_826-1 provides that the commissioner’s consent to a revocation of a sec_835 election will be based upon the facts and circumstances of each particular case conclusion based upon the specific facts and circumstances of this case consent is hereby granted to revoke reciprocal’s sec_835 election effective for the tax_year ending date our conclusion is based on the fact that reciprocal has not received an economic benefit from the sec_835 election for several years and continues to incur compliance costs related to the tax reporting requirements imposed on electing reciprocals by sec_1_826-1 reciprocal represents that it will not make a sec_835 election for any of the the ruling contained in this letter is based upon the information and this ruling is directed only to the taxpayer who requested it sec_6110 first five taxable years following the year to which this consent relates representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination provides that it may not be used or cited as precedent no opinion is expressed or implied with respect to the application of any code section or subsection not specifically referenced in this ruling letter in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to reciprocal’s federal_income_tax return donald j drees jr acting branch chief branch office of associate chief_counsel financial institutions products sincerely s
